NO.
                               laiszooasff-cg- S S        s
                                                 ^Appeate District
                      IN THE COURT OF APPEALS               OCT 162015

            FOR THE TWELFTH SUPREME JUDICIAL DISTRIi       TYUER TEXAS
                                                       j*WESTES, CLERK
                            TYLER, TEXAS




                        JOHN JACOB PRESLEY,
                                      Relator


                                 v.




         PRESIDING JUDGE, 420TH JUDICIAL DISTRICT COURT,
                                      Respondent



                 APPLICATION FOR A WRIT OF MANDAMUS
                       FROM NACOGDOCHES COUNTY




TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, John Jacob Presley, Relator in the above-styled

and numbered cause of action and files this Application for a

Writ of Mandamus. In support of this application Relator submits

the following:

                               RELATOR


     Relator has exhausted his remedies and has no other adequate
remedy at law.

     The act sought to be compelled is ministerial and not dis

cretionary in nature. Texas Code of Criminal Procedure Article

11.07 provides the 420th Judicial District Court with limited

jurisdiction over habeas corpus proceedings when, as here, Relator
was convicted within its court, which was cause number F1017393.
       Relator filed his Applicant's Motion for Leave to Conduct

Discovery and Applicant's Motion for Appointment of Counsel in

the 420th Judicial District Court on or about the 13th day of

August, 2015. In said documents, Relator requested leave to con

duct discovery and appointment of counsel in a habeas corpus pro

ceeding under Article 11.07 of the Texas Code of Criminal Proced

ure.



       Respondent has failed to enter a ruling on Relator's motions.

Had Respondent made such a ruling, Relator would have received a

copy of the court's orders from the court clerk. Over 60 days have

lapsed since the filing of said documents and there is no statute

that requires the presiding judge to enter a ruling within any

specific amount of time. Additionally,              there is no statute that

renders a motion denied by operation of law when the presiding

judge refuses to act. Relator cannot proceed with his application

for a writ of habeas corpus under Article 11.07 of the Texas Code

of Criminal Procedure without a ruling on his motions.

                                 RESPONDENT

       Respondent, Presiding Judge, in his official capacity as

Judge of the 420th Judicial District Court of Nacogdoches County,

Texas, has a duty to enter decisions in criminal matters before

the court   within   a   reasonable   amount   of   time.

       Respondent is in violation of Chapter 4 and Article 11.07 of

the Texas Code of Criminal Procedure by failing to enter a ruling

on Relators   motions.

       In contrast to Relator's efforts, Respondent has wholly
failed to comply with Chapter 4 and Article 11.07, is acting in
bad faith, and has failed to afford Relator the professional and

common courtesy of any response to his requests.

                                    AUTHORITY

     An applicant can file an application for a writ of mandamus,

requesting the trial court judge be ordered to rule on his appli

cations. Ex parte Cozzi, 138 S.W.3d 454, 455 (Tex. App.-Fort Worth
2004). Where, as here, the trial court judge refuses to rule on

motions related to his application, Relator can file an applica

tion for writ of mandamus, requesting the trial court judge be

ordered   to   rule   on his   motions.

                                     PRAYER


     WHEREFORE, PREMISES CONSIDERED, Relator respectfully requests

a finding that Respondent has not made a ruling on his Motion for

Leave to Conduct Discovery and Motion for Appointment of Counsel

within a reasonable amount of time. Relator prays that an order

directing Respondent to rule on said motions within 30 days be

issued. Relator further prays for any and all other relief to

which he may be entitled.

Dated: October 13, 2015.                      Respectfully .s-abmitted,


                                              O0HN JA#0B PRESLEY
                                              RELATC
                                              TDCJ No. 01690033
                                              Mark W. Michael Unit
                                              2664 FM 2054
                                              Tennessee Colony, Texas 75886
                     CERTIFICATE OF SERVICE


     I hereby certify that a true and correct copy of the fore

going application has been served by placing same in the United

States Mail, postage prepaid, on the 13th day of October, 2015,

addressed   to:

Presiding Judge
420th Judicial District    Court
101 W. Main Street
Nacogdoches, Texas 75961
                           John Jacob Presley
                TDCJ No. 01690033; Mark W. Michael Unit
            2664 FM 2054, Tennessee Colony, Texas 75j&£6^5000

                            October 13,   2015       12»LCourtofAppeaJs Disfricf
                                                            OCT I f?0j5
Clerk of    the Court
Twelfth Court of Appeals
1517 West Front Street, Suite 354                       i7YLEtfTEXAS
Tyler, Texas 75702                                     R4MESTES, CLERK
     RE: Original Application for a Writ of Mandamus

Dear Hon.    Clerk:

     Enclosed for filing with the Twelfth Court of Appeals is an
Application for a Writ of Mandamus. Please file said document and
bring it to the attention of the Court.

     Thank you for your assistance in this matter.

Very, truly yoZirs

fOHN J^tOB PRESL
RELAT0R




CC w/encl: File

              Presiding Judge
              420th Judicial District Court
              101 W. Main Street
              Nacogdoches, Texas 75961